723 N.W.2d 461 (2006)
Harvey GRACE, Plaintiff-Appellant,
v.
Bruce LEITMAN and Bruce Leitman, P.C., Defendants-Appellees.
Docket No. 131035. COA No. 257896.
Supreme Court of Michigan.
November 17, 2006.
On order of the Court, the application for leave to appeal the March 16, 2006 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). At oral argument, the parties shall address whether the proffered affidavit from plaintiff's expert witness was sufficient to create a genuine issue of material fact, in light of the principles discussed in Simko v. Blake, 448 Mich. 648, 532 N.W.2d 842 (1995), and other applicable law. The parties may file supplemental briefs within 35 days of the date of this order, but they should avoid submitting a mere restatement of the arguments made in their application papers.